245 F.2d 705
John KALANTZIS, Appellant,v.Joseph B. MESAR, a non-resident, as Master of THE AmericanS.S. SEALIFE, et al., Appellees.
No. 7407.
United States Court of Appeals Fourth Circuit.
Argued May 31, 1957.Decided June 12, 1957.

Jacob L. Morewitz, Newport News, Va., for appellant.
John W. Winston, Norfolk, Va.  (Seawell, Johnston, McCoy & Winston, Norfolk, Va., on brief), for appellees.
Before PARKER, Chief Judge, and SOBELOFF and HAYNSWORTH, Circuit judges.
PER CURIAM.


1
This is an appeal from a decree denying recovery, except for the sum of a $2.50 bonus, in a suit instituted by a seaman to recover maintenance and cure with wages and waiting time under 46 U.S.C.A. § 596.  The facts are fully stated in the opinion and subsequent memorandum of the court below and need not be repeated here.  The principal controversy relates to the refusal of the District Judge to award appellant waiting time under the statute, but we think that the decision with respect to this was clearly correct.  Appellant had an operation for appendicitis in Japan in January 1953.  The master of the vessel offered to pay him off and discharge him there, but he preferred to return with the vessel to the United States.  He left the vessel at San Pedro, California, when, on March 9, he was paid the wages due him for the time that he had actually worked, but not for the time that he was unable to work.  He was advised that wages for this period would be paid him in New York by the insurance company which carried the vessel's insurance.  He agreed to this and the wages were later paid him by that company.  The District Judge held that the wages should have been paid him at San Pedro and that the agreement on his part to defer payment was void, but that the action of the master was not arbitrary and, under the circumstances could not be held 'without sufficient cause' within the meaning of the statute.  We would not be justified in holding otherwise.  Collie v. Ferguson, 281 U.S. 52, 50 S. Ct. 189, 74 L. Ed. 696; McCrea v. United States, 294 U.S. 23, 55 S. Ct. 291, 79 L. Ed. 735; The Velma L. Hamlin, 4 Cir., 40 F.2d 852; Korthinos v. Niarchos, 4 Cir., 175 F.2d 730, 733.


2
Affirmed.